Title: To Benjamin Franklin from [David Hartley], 25 May 1782
From: Hartley, David
To: Franklin, Benjamin


My Dear Friend,
London, May 25, 1782.
Yours of the 13th instant I received by Mr. Oswald. I did not doubt but that the news of a general and absolute release of the American prisoners which Lord Shelburne was so good to communicate to me, in answer to that part of your letter of the 5th of April in which you speak so pathetically of sweet reconciliation, would give you much sincere and heartfelt pleasure. God send that it may be the happy omen of final reconciliation and durable peace. I should be very happy to hear that good news from you, and in any way to contribute to it. Having on that subject communicated, the preliminaries dated May 1782, to Lord Shelburne, you may be assured that I have no reservations upon that head respecting America, in any circumstances or condition whatever. You know all my thoughts upon that subject, and the principles upon which they are founded, and therefore that they are not changeable.
It would give me the greatest pleasure if I could hope for any opportunity of seeing you. I could say many things which are otherwise incommunicable, and which perhaps would contribute to facilitate the road to peace. I think I see, in many parts, much matter to work with, out of which a peace, honourable to all parties, and upon durable principles, might be established.— No degrading or mortifying conditions, to shorten peace and rekindle war. Perhaps I might not say too much if I were to add that simply the adoption of reason among nations, and the mere rectification of obsolete and gothic absurdities, which carry no gratification, would afford a fund of remuneration to all parties for renouncing those objects of mutual contention, which, in the eye of reason, are no better than creatures of passion, jealousy and false pride. Until the principles of reason and equity shall be adopted in national transactions, peace will not be durable amongst men.
These are reflections general to all nations. As to the mutual concerns between G.B. and N.A., reconciliation is the touchstone to prove those hearts which are without alloy. If I can be of any assistance to you in any communications or explanations conducive to peace, you may command my utmost services. Even if a French minister were to over hear such an offer, let him not take it in jealous part. Zealously and affectionately attached to my own country and to America, I am nevertheless most perfectly of accord with you, that justice and honour should be observed towards all nations. Mr. Oswald will do me the favour to convey this to you. I heartily wish him success in his pacific embassy. Yours ever most affectionately,
G. B.
